Citation Nr: 0826186	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  05-26 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a right knee disability 
and, if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1980 to September 1991.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of a Department of Veterans Affairs (VA) 
Regional Office (RO).  In July 2007, a travel Board hearing 
was held before the undersigned.  A transcript of this 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence to support his claim (VA treatment 
records and medical opinions) along with a waiver of RO 
initial consideration of such evidence.  

Although the RO reopened the claim and denied the claim on 
the merits in the April 2004 rating decision and July 2005 
statement of the case, the question of whether new and 
material evidence has been received to reopen such claim must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1.  An unappealed rating decision in February 1994 denied 
service connection for (in pertinent part) a right knee 
disability essentially on the bases that Osgood-Schlatter's 
disease of the right knee preexisted service and was not 
aggravated by service, and that other currently diagnosed 
right knee disability was not incurred during the veteran's 
service.

2.  Evidence received since the February 1994 rating decision 
tends to show that the veteran's current right knee 
disability was caused by his service-connected left knee 
disability, relates to an unestablished fact necessary to 
substantiate the claim seeking service connection for right 
knee disability, and raises a reasonable possibility of 
substantiating the claim.  

3.  The veteran has right knee disability that is related to 
his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Evidence received since the February 1994 rating decision 
is new and material and the claim of service connection for 
right knee disability may be reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  Service connection for right knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the appellant's claim, there is no reason to belabor the 
impact of the VCAA on this matter, since any error in notice 
timing or content is harmless.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background and Analysis

Historically, a February 1994 rating decision denied the 
veteran's claim seeking service connection for bilateral knee 
disability.  In pertinent part, the RO found that Osgood-
Schlatter's disease of the right knee preexisted service and 
was not aggravated by service.  The RO also found that other 
diagnosed right knee disability was not incurred during the 
veteran's service.  The appellant did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the February 1994 
rating decision included the veteran's service medical 
records, which show that the veteran was seen with complaints 
of right knee pain.  X-rays revealed old Osgood Schlatter's 
disease.  Separation examination in September 1991 was 
negative for complaints or findings of right knee disability.  
Following service, VA treatment records show that the veteran 
was seen in December 1992 with complaints of knee pain for 15 
to 20 years.  A history of Osgood-Schlatter's disease since 
adolescence was noted.  VA treatment records dated in 1993 
note the veteran's ongoing complaints of right knee pain.  A 
January 1994 VA examination report notes the veteran's 
complaints of right knee pain and a diagnosis of 
chondromalacia patella.  

The veteran filed the instant claim to reopen his claim of 
service connection for right knee disability in January 2004.  
The Board notes that the instant claim includes service 
connection as secondary to a service-connected left knee 
disability, while the previously disallowed claim was for 
service connection on a direct basis.  Despite that the 
instant claim appears to be on a different theory than the 
previously disallowed claim, the Board notes that a new 
theory of causation does not constitute a new claim.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997). 

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in 2004) and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992); Fortuck v. Principi, 17 Vet. App. 173 
(2003).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for in service aggravation of pre-existing 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service incurrence or aggravation of arthritis may be 
presumed if such is manifested to a compensable degree within 
a year of a veteran's discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  

Evidence added to the record since February 1994 includes a 
February 2004 VA examination report, which notes diagnoses of 
Osgood-Schlatter's disease of the right knee that existed 
prior to the veteran's military service and internal 
derangement, most likely degenerative joint disease, of the 
right knee.  The examiner opined that the veteran did not 
aggravate his Osgood-Schlatter's disease of the right knee 
disability in service.  In a March 2004 addendum to the 
February 2004 opinion, the VA examiner opined that the 
veteran's internal derangement of the right knee was not 
incurred during his military service.

An April 2004 rating decision granted service connection for 
internal derangement of the left knee.

In a December 2004 opinion, the veteran's treating 
physician's assistant (PA) at the Lincoln VA Medical Center 
noted the veteran's current diagnoses of degenerative joint 
disease of the knees.  He opined, "It is at least as likely 
as not that [the veteran's] L[eft] knee disease is causing 
R[ight] knee degenerative changes.  In an undated opinion, 
the veteran's treating PA stated:

As [the veteran's] primary care provider 
for a number of years, I am no doubt the 
person most familiar with his medical 
history, and have reviewed his medical 
records.

I agree that his right knee 
disease/damage is at least as likely as 
not to have originated during his time in 
the military or to be secondary to the 
service connected left knee disease.  

During a July 2007 Travel Board hearing, the veteran 
testified that the VA PA had treated him since 1993 and was 
very familiar with his disability.

At the time of the February 1994 rating decision, the 
evidence did not show the veteran had a right knee disability 
that was caused by a left knee disability.  The evidence 
received since February 1994 is new in that it was not 
previously of record.  It also raises a possibility that the 
veteran's current right knee disability was caused by his 
service-connected left knee disability.  It is material in 
that it specifically relates to an unestablished fact 
necessary to substantiate the claim for service connection 
and also raises a reasonable possibility of substantiating 
the claim.  Since the evidence is both new and material, the 
claim may be (and is) reopened.

Because the Board's decision below is favorable to the 
veteran, the Board finds that he is not prejudiced by the 
Board's proceeding with de novo review of this claim without 
returning it to the RO for their initial de novo 
consideration upon reopening.  Furthermore, the RO has 
already itself reopened the claim and adjudicated the matter 
de novo before certifying the appeal for Board review.

The veteran has established service-connection for a left 
knee disability (currently characterized as internal 
derangement with arthritis), and the medical evidence of 
record shows that he currently has a diagnosis of 
degenerative joint disease of the right knee.  The veteran's 
treating PA, who has treated the veteran for many years, is 
well aware of his medical history and has reviewed his claims 
file, has opined that the veteran's degenerative joint 
disease of the right knee was caused by his service-connected 
left knee disability.  There is no opinion of record to the 
contrary.

The Board finds that the requirements for establishing 
secondary service connection are met.  Resolving any 
remaining reasonable doubt in the veteran's favor, the Board 
concludes that service connection for right knee disability 
is warranted.







ORDER

The claim of service connection for right knee disability is 
reopened, and service connection for right knee disability is 
granted on de novo review.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


